Citation Nr: 1817512	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. What initial rating is warranted for lumbar degenerative joint disease?

2. What initial rating is warranted for left knee degenerative disease?

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The issues of entitlement to higher initial ratings for left knee degenerative disease since August 12, 2008, and for lumbar degenerative joint disease since March 27, 2012, as well as entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 28, 2009, the Veteran's lumbar degenerative joint disease was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees, a combined range of motion of the thoracolumbar spine less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. From October 28, 2009 through March 26, 2012, the Veteran's lumbar degenerative joint disease was manifested by forward flexion of the thoracolumbar spine less than 61 degrees, but was not manifested by forward flexion of the thoracolumbar spine less than 31 degrees, or by favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1. For the period prior to October 28, 2009, the criteria for a rating greater than 10 percent for lumbar degenerative joint disease were not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2. For the period from October 28, 2009 through March 26, 2012, the criteria for a 20 percent rating, but no higher, for lumbar degenerative joint disease were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Lumbar degenerative joint disease 

The Veteran contends that his lumbar degenerative joint disease is more severe than represented by the initially assigned 10 percent rating. The Veteran claimed entitlement to service connection for a back disability on August 12, 2008. In a June 2012 rating decision, he was granted entitlement to service connection for lumbar degenerative joint disease, and assigned an initial 10 percent rating. The Veteran appealed from that initial rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's lumbar disorder is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Id.

These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

At an October 10, 2008 VA examination, the Veteran's thoracolumbar spine demonstrated forward flexion to 65 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees. 

An October 28, 2009 VA treatment note reported that the Veteran exhibited a "50 [percent] stretch in flexion" of the "trunk." The same note characterized the reported functional loss as a "substantially limited trunk [range of motion]."

In December 21, 2010 the Veteran underwent a private examination, wherein he reportedly exhibited 35 degrees of thoracolumbar forward flexion. 

At a March 26, 2012 VA examination the Veteran's thoracolumbar spine exhibited forward flexion to 60 degrees with objective evidence of pain at 45 degrees. 

Based on the foregoing evidence, the Board finds that the Veteran's lumbar degenerative joint disease symptoms approximated the criteria for a 10 percent rating prior to October 28, 2009, and a 20 percent rating from October 28, 2009 through March 26, 2012. 

With regard to the period from October 28, 2009 through March 26, 2012, an October 28, 2009 VA treatment record indicated a 50 percent range of motion of the thoracolumbar spine. As normal forward flexion of the thoracolumbar spine is 90 degrees, 38 C.F.R. § 4.71a, Note (2), the October 28, 2009 VA treatment record revealed limitation of thoracolumbar forward flexion to 45 degrees. The December 2010 private examination and March 2012 VA examination similarly support that the Veteran exhibited less than 61, but greater than 30 degrees of forward flexion of the thoracolumbar spine during the pertinent period. No medical evidence supports that the Veteran exhibited thoracolumbar forward flexion less than 31 degrees or any form of ankylosis during this period. 

With regard to the period prior to October 28, 2009, no medical evidence indicates that the Veteran's lumbar degenerative joint disease was manifested by forward flexion less than 61 degrees, a combined range of thoracolumbar motion less than 121 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour during that period. 

The Board acknowledges that the October 28, 2009 VA treatment record indicates that the lumbar disability had worsened in severity. Nevertheless, the effective date for an increased rating is the earliest date on which it is factually ascertainable that an increase in disability occurred. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (o)(2). Without supportive range of motion studies there is no medical evidence supporting entitlement to an increased rating for lumbar degenerative joint disease prior to October 28, 2009. Therefore, the appropriate effective date for the award of an increased 20 percent rating is the date on which the increase was first factually ascertainable, here the date of the October 28, 2009 VA examination.

The Board also acknowledges the reports of pain associated with the Veteran's back disability during the periods considered above. VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. However, as previously noted, the general formula for disabilities of the spine expressly states that the criteria and ratings apply "with or without symptoms such as pain." See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. In other words, the presence of pain is already taken into account in the formula. 68 Fed.Reg. 51454 -5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm. Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.") As such, the Board does not find that any higher rating is warranted based on the Veteran's reports of low back pain, to include on flare-up or after repetitive movement. 

Similarly, the Board acknowledges that under 38 C.F.R. § 4.59, examination of certain joints should include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint. Correia v. McDonald, 28 Vet.App. 158 (2016). However, as previously discussed, the pertinent ratings of the spine apply with or without symptoms such as pain. Thus any deficiency of the spine examinations of record in this regard is harmless, as assessment of pain in accordance with 38 C.F.R. § 4.59 would not provide a basis for the assignment of any higher rating. Moreover, given the lapse of time since the periods decided herein any additional examination would be merely retrospective, while objective, contemporaneous medical evidence is of record. Hence, remanding these issues for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

Accordingly, the Board finds, based on the preponderance of the evidence of record that prior to October 28, 2009 a rating in excess of 10 percent for lumbar degenerative joint disease is not warranted. From October 28, 2009 through March 26, 2012 a 20 percent rating, but no higher, is warranted.


ORDER

Entitlement to a rating in excess of 10 percent for lumbar degenerative joint disease prior to October 28, 2009 is denied. 

Entitlement to a 20 percent rating, but no higher, for lumbar degenerative joint disease from October 28, 2009 through March 26, 2012 is granted subject to the laws and regulations governing monetary benefits.


REMAND

Lumbar spine since March 26, 2012 and left knee since August 12, 2008

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). The most recent VA examination of record as regards the Veteran's lumbar spine disability was conducted in March 2012, and the most recent left knee examination was conducted in October 2008. As the Veteran has alleged increased severity of these disabilities, and as the VA examinations of record are too old to reliably reflect their current severity, remand is warranted to obtain adequate examinations which reflect the current severity of the disabilities on appeal.

Individual unemployability

The Veteran does not presently meet the schedular criteria for assignment of a total disability rating based on individual unemployability. See 38 C.F.R. § 4.16 (a) (2017). When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a total rating for individual unemployability of 38 C.F.R. § 4.16 (a), the case may be referred to appropriate VA officials for consideration of assignment of a total rating for individual unemployability. 38 C.F.R. § 4.16 (b). 

The Board cannot assign an extraschedular rating in the first instance. See Thun v. Shinseki, 572 F.3d 1366 (2009). Although Thun only dealt with ratings under 38 C.F.R. § 3.321 (b)(1) (2017), the analysis in those cases is analogous to a total disability due to individual unemployability ratings under 38 C.F.R. § 4.16 (b) as well, in view of that section's similar requirement of referral to the Director, Compensation and Pension Service, in addition to Court precedents requiring consideration of 38 C.F.R. § 4.16 (b) when the issue is raised in an increased-rating case. See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). Simply put, since the Board itself cannot assign an extraschedular rating in the first instance, it must adjudicate specifically whether to refer a case to the Director, Compensation and Pension Service, for an extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If the Director determines that an extraschedular evaluation is not warranted, then the Board has jurisdiction to adjudicate the claim of entitlement to a total disability rating due to individual unemployability claim on an extraschedular basis on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

Therefore, if the development below does not lead to the appellant meeting the schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders then the issue should be referred to the Director of the Compensation and Pension Service for consideration. 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the Miami VA Medical Center, dating since February 2018. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for a VA orthopedic examination to address the nature and severity of his lumbar spine and left knee disorders, to include any neurological impairments associated with the lumbar spine.  Provide the examiner with access to the Veteran's VBMS and Virtual VA records.  The examiner must review the records and indicate in the report that they were reviewed.  All indicated tests must be performed.
 
The examiner must test the Veteran's active motion, passive motion, weight-bearing, and non-weight-bearing for the knees.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must provide an opinion addressing the nature of any functional impairment resulting from the Veteran's service-connected lumbar and left knee degenerative joint disease, and left lower extremity radiculopathy. In particular, the examiner must opine as to whether the severity of the lumbar degenerative joint disease, left knee degenerative disease, and left lower extremity radiculopathy standing alone would prevent the Veteran from obtaining or maintaining substantially gainful employment.
 
The examiner must address the severity, frequency and duration of any flare-ups for the lumbar spine and left knee; to specifically include the precipitating and alleviating factors for a flare up, and estimate per the veteran the extent to which flare-ups affect functional impairment.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. Thereafter the RO must adjudicate the claims of entitlement to increased ratings.  If the appellant does not meet the minimum requirements for consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on a schedular basis then refer the case to the Director of Compensation for consideration of whether a total disability evaluation due to individual unemployability is warranted pursuant to 38 C.F.R. § 4.16 (b).

6. Ultimately if any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


